Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Walker (US 2010/0058595) teaches a shaving razor comprising a shaving cartridge including a housing (16) and multiple blades (30) wherein a distal end portion of the housing includes a guard (26) having a plurality of projections (34) positioned along a substantial length of the guard and extend up to or distally beyond the housing.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a razor head comprising a plurality of ribs, each of the protective ribs including the first and second protective ribs wherein the first protective rib being flexible relative to the second protective rib and partially embedded in the second protective rib as claimed in claim 1, the first protective rib being flexible relative to the second protective rib wherein the first protective rib being a first arc segment which is upward convex and has downward center and a shape of a top surface of the second protective rib projected onto the first plane being a first straight line segment and the second protective rib protruded backwards from a surface of the front side wall as claimed in claim 12, and the first protective rib being flexible relative to the second protective rib wherein the long partition groove with a notch being provided on the first protective rib as claimed in claim 13 in combination with other limitations set forth on claim 1, 12, and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724